UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22263 Exchange Traded Concepts Trust (Exact name of Registrant as specified in charter) 2545 S. Kelly Avenue, Suite C Edmond, OK 73013 (Address of principal executive offices) (Zip code) J. Garrett Stevens Exchange Traded Concepts Trust 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 (Name and address of agent for service) Copy to: W. John McGuire Bingham McCutchen LLP 2treet NW Washington, DC 20006 Registrant’s telephone number, including area code: 1-405-778-8377 Date of fiscal year end: November 30, 2014 Date of reporting period: February 28, 2014 Item 1.Schedule of Investments Yorkville ETF Advisors Schedule of Investments ● Yorkville High Income MLP ETF February 28, 2014 (Unaudited) Description Shares Fair Value MASTER LIMITED PARTNERSHIPS — 104.1% Energy — 82.8% Alliance Holdings GP $ Alliance Resource Partners Atlas Energy Atlas Resource Partners BreitBurn Energy Partners Calumet Specialty Products Partners Capital Product Partners EV Energy Partner Exterran Partners Global Partners Golar LNG Partners Legacy Reserves Linn Energy Memorial Production Partners Mid-Con Energy Partners NGL Energy Partners Pioneer Natural Resources 1 QR Energy Susser Petroleum Partners Teekay LNG Partners Teekay Offshore Partners Vanguard Natural Resources Industrials — 5.7% Navios Maritime Partners Utilities — 15.6% AmeriGas Partners Ferrellgas Partners Suburban Propane Partners Total Master Limited Partnerships (Cost$251,157,880) Total Investments - 104.1% (Cost $251,157,880) † $ Percentages are based on Net Assets of $267,426,885. GP - General Partner † At February 28, 2014, the tax basis cost of the Fund's investments was $251,157,880, and the unrealized appreciationand depreciation were $39,649,113 and $(12,322,336), respectively. As of February 28, 2014, all of the Fund's investments were considered Level 1 of the fair value hierarchy, in accordance with the authoritativeguidance under U.S. GAAP. Yorkville ETF Advisors Schedule of Investments ● Yorkville High Income MLP ETF February 28, 2014 (Unaudited) There have been notransfers betweenLevel 1,Level 2 orLevel 3 assets and liabilities. It is the Fund’spolicy to recognize transfers into and outof Level 1, Level 2 or Level 3 at the end of the reporting period. For the period ended February 28, 2014, there were no Level 3 investments. For information regarding the Fund's policy regarding valuation of investments and other significant accounting policies, please refer to the Fund's most recent annual or semi-annual financial statements. Yorkville ETF Advisors Schedule of Investments ● Yorkville High Income Infrastructure MLP ETF February 28, 2014 (Unaudited) Description Shares Fair Value MASTER LIMITED PARTNERSHIPS — 101.8% Energy — 101.8% Access Midstream Partners $ Atlas Pipeline Partners Buckeye Partners Cheniere Energy Partners Crosstex Energy DCP Midstream Partners El Paso Pipeline Partners Enbridge Energy Partners Energy Transfer Equity Energy Transfer Partners Enterprise Products Partners Genesis Energy Kinder Morgan Energy Partners MarkWest Energy Partners NuStar Energy NuStar GP Holdings ONEOK Partners Plains All American Pipeline PVR Partners Regency Energy Partners Sunoco Logistics Partners Targa Resources Partners TC PipeLines Tesoro Logistics Williams Partners Total Master Limited Partnerships (Cost$30,756,636) Total Investments - 101.8% (Cost $30,756,636) † $ Percentages are based on Net Assets of $33,622,291. GP - General Partner † At February 28, 2014,the tax basis cost ofthe Fund's investments was $30,756,636, andthe unrealized appreciation and depreciation were $4,564,003 and $(1,102,612), respectively. As of February 28, 2014, all of the Fund's investments were considered Level 1 of the fair value hierarchy, in accordance with the authoritative guidance under U.S. GAAP. There have been no transfers between Level 1, Level 2 or Level 3 assets and liabilities. It is the Fund’s policy to recognize transfers into and out of Level 1, Level 2 or Level 3 at the end of the reporting period. For the period ended February 28, 2014, there were no Level 3 investments. Yorkville ETF Advisors Schedule of Investments ● Yorkville High Income Infrastructure MLP ETF February 28, 2014 (Unaudited) For information regarding the Fund's policy regarding valuation of investments and other significant accounting policies, please refer to the Fund's most recent annual or semi-annual financial statements. YCM-QH-001-0400 Item 2.Controls and Procedures (a) The Registrant’s principal executive and principal financial officers, or persons performing similar functions, have concluded that the Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”) (17CFR 270.30a-3(c)) are effective, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)), as of a date within 90 days of the filing date of this report. (b) There were no significant changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3.Exhibits. A separate certification for the principal executive officer and the principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), are filed herewith. ­SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Exchange Traded Concepts Trust By (Signature and Title) /s/ J. Garrett Stevens J. Garrett Stevens, President Date: April 22, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ J. Garrett Stevens J. Garrett Stevens, President Date: April 22, 2014 By (Signature and Title) /s/ Richard Hogan Richard Hogan, Treasurer Date: April 22, 2014
